PER CURIAM
T.J. Russell ("Movant") appeals from the judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Movant's sole point on appeal is his trial counsel was ineffective for failing to raise an alibi defense and call his mother to testify in support at his trial. Finding no clear error, we affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16.